Title: To John Adams from Jan Willink, 5 July 1791
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Dear Sir
Amsterdam 5 July 1791

Your esteemed favors of 30 April inclose to us
60 Coupons of ƒ 40ƒ240066 50  3300the premium of   1000ƒ6700:to your Credit, we have purchased for you 7 Obt:ƒ7000at an Agio of 1 PC70brot ¼27:10from the loan of 1 March Whch: makes 4 m intrest at 5 PC per An.116:13:ƒ7204:3
            
for whch: we charge your acct. the small disburse is not Object, whch we shall retain of the first coupons you’ll send to us, as we prevent thereby a ballance to lay idle for you, and we shall keep the obligations subject to your disposal.
We rejoice in the prosperity of your Country, and wish you a long while to enjoy the satisfaction of seing its encrease whch. you always promoted with Zeal and integrity.
if some of the Separate States should wish to Borrow here, we have no doubt to effectuate it on the same terms as for the United States.
We beg Leave to present our best Compliments to your Lady, and to assure you of the sincere esteem which with we remain./ Dear Sir / Your most Obedient servants
Wilhem and Jan Willink